DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a terminal block for current measurement in a power grid comprising, in combination with other limitations, the first and the second sensing terminal are configured to be releasably connected to an Intelligent Electronic Device (ED), wherein the IED is external to the terminal block. Since claims 2-8, 10-11, and 16-21 depend from claim 1, they also have allowable subject matter.
Regarding claim 9, the reason for the allowance was given by the Examiner in the Office Action mailed on September 29, 2021.
Regarding claim 12, the primary reason for the allowance of the claim is due to a method for calibrating a current measurement system in a power grid, comprising, in combination with other limitations, connecting first and second current terminals of a terminal block to outputs of a current supply, wherein the terminal block is external to an Intelligent Electronic Device (IED). Since claim 13 depends from claim 12, it also has allowable subject matter.
Regarding claim 14, the primary reason for the allowance of the claim is due to a method for measuring a current in a power grid, comprising, in combination with other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Naidu et al (U.S. Pub. No. 2021/0143633 A1) - Method and Device for Fault Location in a Multi-Terminal Transmission System;
b) Dase (U.S. Patent No. 11,150,290 B2) - A technique includes determining an approximate location of the fault based at least in part on a local current measurement and a local voltage measurement from a local relay and a remote current measurement and a remote voltage measurement from a remote relay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858